Pee Cueiam.
The plaintiff appeals from a judgment awarded to the defendant by a jury in the Middlesex County Court of Common Pleas. We assume .the judgment was entered. None appears in the state of case. The appeal might properly be dismissed for this omission.
Seven grounds are written down as reasons for a reversal. The first and second present nothing for review since they point to no error of a judicial nature. If the appellant was entitled to relief for the reasons stated in those grounds the remedy was by rule to show cause. The remainder of the grounds for reversal challenge the charge of the trial court to the jury.
The fifth and sixth cannot be considered for the reason that no exception was taken to the language of the charge now complained of under these headings. The seventh ground is not argued and therefore will not be considered. These rules of procedure on appeal are too thoroughly settled to require any citation of authority.
The third and fourth grounds challenge the charge of the court in that the language favored the defendant and was prejudicial to the appellant. We can find no such fault in the charge. A reading of the charge in its entirety makes it plain that the court, in a careful manner, outlined for the jury the conflicting claims of the parties and their witnesses as to how the accident happened. The court was careful, however, to tell the jury that the determination of the facts was entirely for the jury and, further, that he referred to the facts only to assist the jury in considering its verdict, hut that the jury was the sole judge of the facts and inferences to be drawn therefrom.
There is no merit in any of the grounds argued for a reversal.
The judgment will be affirmed, with costs.